DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
In an Examiner-initiated interview had 06September2022, Applicant’s representative confirmed that the claims intended for examination are the amended claims filed 09July2021 (as a Preliminary Amendment) and not the last-filed (original) claims filed 09August2021 (filed in response to Notice to File Missing Parts). To that end, the amendments filed 09July2021 are acknowledged. Claims 11-13 are pending, Claims 1-10 are canceled and claims 11-13 are newly presented. 
Claims 11-13 are examined on the merits herein.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(d) and (f) is acknowledged. Claims 11-13 have an effective filing date of 09March2020. 

Nucleotide and/or Amino Acid Sequence Disclosures
Requirements for Sequence Disclosures:
Items 1) and 2) provide general guidance for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:

In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii)	the date of creation; and
iii) 	the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).

When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific Deficiency(-ies) Here and Required Response to this Office Action:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). In particular, the primer sequences in Table 1 (on page 6) and Table 2 (on pages 8-9) of the specification require sequence identifiers. 

Required response – Applicant must provide a substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Specification
The disclosure is objected to because of the following informalities: the pages of the specification are not numbered, therefore, the specification does not comply with 37 C.F.R. § 1.52(b)(5) (see also MPEP § 608.01(I)). Appropriate correction is required.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. In particular, embedded hyperlinks are found at page 7 (“proweb.org”), and page 9 (“moleculardevices.com”, NCBI website, and MEME suite website).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 11 recites “a protein, wherein, the protein is obtained by substituting serine at position 253 of an Lcye-D1 protein with phenylalanine”. This phrase renders the claim indefinite for at least the following reasons:
(1) it is not clear from this phrase whether the claim is directed toward a product (because it references a protein) or if it is directed toward a method (because it recites active method steps of “substituting” a serine for a phenylalanine). Claim 11 has been interpreted as being directed toward a product (a protein) for the purposes of examination. 
(2) Because of the phrase in claim 11 “and is composed of an amino acid sequence shown in SEQ ID NO: 1” (emphasis added), claim 11 is interpreted to be directed toward a protein comprising an amino acid sequence shown in SEQ ID NO: 1. Therefore, the previous phrase (regarding substitution of serine to phenylalanine) is unnecessary and its presence makes the claim indefinite. 
(3) while claim 11 references a protein and one that at least comprises an amino acid position 253 and “composed of” has been interpreted to mean “consisting of” (per MPEP § 2111), the recitation of “… is composed of an amino acid sequence shown in SEQ ID No. 1” renders the claim indefinite because it could be interpreted to mean a subsequence (e.g., a fragment) found within the sequence SEQ ID NO: 1. In that way, use of “an” renders claim 11 indefinite. 
The following amendment at claim 11 would be remedial:
“A Lycopene Epsilon Cyclase (Lcye) proteincomprising the amino acid sequence shown in SEQ ID NO: 1.”
Claim 12, which depends from claim 11, does not remedy the indefiniteness of claim 11 and is therefore rejected therewith.

Claims 11 and 13 recite “LCYe-D1”. While it is understood from page 1 of the specification that “Lcye” is an abbreviation of “Lycopene Epsilon Cyclase”, it is neither clear from the specification nor the art what “-D1” means (e.g., is this intended to be a reference to Domain 1?). If the reference to “D1” is unnecessary, it is recommended that the abbreviation be just “Lcye” instead. Furthermore, for clarity, an abbreviation should be written in long form the first time it appears in the claims such as “Lycopene Epsilon Cyclase (Lcye)”.
Claim 12, which depends from claim 11, does not remedy the indefiniteness of claim 11 and is therefore rejected therewith.
 

Claim 13 recites “a codon … that encodes serine at position 253 of an Lcye-D1 protein” (emphasis added). The reference to a particular amino acid position/number is indefinite without a full length sequence (such as SEQ ID NO: 1) by which to compare it to. 

Allowable Subject Matter
Regarding Novel and Nonobvious Subject Matter: A mutant wheat Lcye protein comprising the amino acid sequence SEQ ID NO: 1 (namely, having a phenylalanine at position 253, as is shown in SEQ ID NO: 1), and methods of making it, are novel and nonobvious. Therefore, a gene encoding said protein, a wheat plant comprising said gene, as well as a recombinant vector, expression cassette, transgenic cell line, or recombinant bacterial strain encoding said protein are likewise novel and nonobvious. 
The Office specifically notes that Applicant identified this mutant wheat Lcye protein (referred to as “M090815” or “C2202T” in the specification) from having applied the chemical mutagen ethyl methane sulphonate (EMS) at a concentration of 1.2% to wheat populations and then screening the resultant mutants using TILLING technology (pages 4-5 of the specification). The claimed “M090815” mutant (having a C2202T and S253F substitution) causes a reduction in Lcye gene expression and a reduction in yellow pigment content (associated with a reduction in carotenoid production).
Richaud et al. (2018 PLOS One 13(12): e0208948) also applied EMS to wheat populations and then screening the resultant mutants using TILLING technology (see Abstract at page 1) but Richaud et al. only teach resultant mutants that caused an increase in carotenoid production and Richaud et al. used EMS at a concentration of 0.7-0.75% (page 3 at “Plant Material”). Richaud et al. do not teach a Lcye having a C2202T or S253F substitution (when numbered according to SEQ ID NO: 1). Furthermore, because EMS induces random mutations (albeit in a manner preferential for G:C > A:T mutations) and the EMS mutation frequency depends upon the protocol used (e.g., an increase in EMS concentration is correlated with an increased mutation frequency)  (see Guo et al. 2017 Front. Plant Sci. 8(1404): doi: 10.3389/fpls.2017.01404 at page 2, lower right column; page 3, lower right column; Table 2 on page 4; and page 5, lower right column); there is not enough evidence of record to reasonably assert that Richaud et al. would have necessarily practiced the method of claim 13 or necessarily arrived at the products of claims 11 and 12.

Conclusion
The Office suggests the following for Applicant’s consideration and (optional) adoption:
An amendment of “SEQ ID No. 1” at claim 11 to “SEQ ID NO: 1” (i.e., capitol “O” and use of a colon) to, for example, better conform to US practice and ensure inclusion of this application’s corresponding publications within future patent literature search results.
An inclusion of, for example, a “wheat plant comprising said gene” at claim 12 (as in “a gene, a wheat plant comprising said gene, a recombinant vector ….”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca STEPHENS whose telephone number is (571)272-0070. The examiner can normally be reached Monday through Thursday 8:30-4:30, and every other Friday 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy NGUYEN can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA STEPHENS/Examiner, Art Unit 4161      
                                                                                                                                                                                                  /MATTHEW R KEOGH/Primary Examiner, Art Unit 1663